



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



rpr
                Development Corp. v. Kvaerner Canada Inc.,









2004 BCCA
            38




Date: 200401121





Docket: CA030853

Between:

rpr Developments
      Corp.

Appellant

(
Plaintiff
)

And

Kvaerner
      Canada Inc.

Respondent

(
Defendant
)












Before:



The Honourable
            Mr. Justice Braidwood





The Honourable
            Madam Justice Levine





The Honourable
            Mr. Justice Smith




Oral Reasons for Judgment




D.G. Fredericksen



Counsel for the Appellant





J. Shore

J. McLean



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





January 21, 2004







[1]

SMITH,
          J.A.
: The appellant appeals the judgment of Mr.
        Justice Lowry pronounced on 8 May 2003 dismissing its action after trial.

[2]

The
        appellant contends that the learned trial judge erred in his interpretation
        of the terms of an agreement reached between the parties.  The agreement
        concerned the respondents claims for the years 1994 to 1998 for income
        tax credits described as ITCs provided by Revenue Canada to encourage
      industrial research and development.

[3]

The
        appellant is a consultant and is in the business of assisting companies
        like the respondent to obtain ITCs.  The respondent engaged the appellant
        in 1999 for that purpose and as a result of the appellants efforts received
      $1.2 million in ITCs that had initially been rejected by Revenue Canada.

[4]

The
        parties agreed that the appellants would be paid a fixed daily rate plus
        a contingency fee for its efforts on the respondents behalf.  The dispute
        is whether the contingency fee was to be calculated as a percentage of
        the ITCs, which is the respondents position, or as a percentage of the
        ITCs plus interest accrued on the unpaid taxes had the ITCs been disallowed,
      which is the appellants position.

[5]

The
        agreement was reached by Mr. Hearne for the respondent and Mr. Robinson
        for the appellant.  They had several discussions and exchanged three significant
        letters.  The first letter written by Mr. Robinson was date 14 May and
        contained the appellants initial proposal.  The contingency fee proposed
      in this letter was to be reducing percentage of ITCs (plus interest).

[6]

It
        is common ground that Mr. Hearne told Mr. Robinson after receipt of the
        proposal that the respondent would not pay a percentage fee on the interest
      that would not be payable if the claims for the ITCs should succeed.

[7]

After
        further discussions, Mr. Hearne asked Mr. Robinson for another proposal.  This
        request resulted in the second relevant letter which was written by Mr.
        Robinson on 7 June.  In this letter, Mr. Robinson set out a scale of
        percentages under the heading Contingency Fee (based on recovered ITCs
      plus interest).

[8]

Next,
        Mr. Hearne and Mr. Robinson met on 15 June to discuss several matters
      concerning the scope of the project and how and when it would be completed.  At the
        outset of the meeting Mr. Hearne said that the respondent accepted the
        contingency rates proposed.  In his testimony he said, in effect, that
        in making that statement he was focused on the rates and amounts and
        that he did not realize that the letter set out, at the top, the words
        plus
      interest.

[9]

Following
        that meeting there was no express mention of a fee payable on interest
        and no further discussion of fees at all until after the dispute arose
      between the parties.

[10]

In
        early August Mr. Robinson asked Mr. Hearne to write a letter setting
      out the terms of their agreement.  Mr. Hearne wrote the third relevant letter
      dated 5 August 1999.  It reads as follows:

VIA FACSIMILE



August 5, 1999

rpr Development Corporation
2625 Fortress Drive
Port Coquitlam, BC  V3C 6G7
Attention:  Mr. William J. (Bill) Robinson CEO


Reference:Revised rpr Developments Corporation Quotation for Defending
      Kvaerner Chemetics 1994  1997 SR&ED ITC Claims


Dear Bill:



I refer to your letter
        of the 7
th
June 1999, and our subsequent discussions, and have
        great pleasure in confirming the following:

rpr Developments Corporation will prepare and resubmit to Revenue Canada
      the Kvaerner Chemetics SR&ED claims for the years 1994 to 1997.  They
      will also prepare and submit claims for 1998.  We understand that as part
      of this process it will be necessary to consolidate a number of small claims
      into larger ones.  In addition rpr will advise on those instances where claims
      were made in previous years using incorrect criteria.  Kvaerner Chemetics
      will decide whether or not to pursue these claims.

The deadline agreed between Kvaerner Chemetics, rpr and Revenue Canada for
      the resubmission of the 1994 to 1997 claims, and the submissions of the 1998
      claims, is 31
st
October 1999.  All parties are agreed on the
      necessity of making this deadline and both rpr and Kvaerner Chemetics have
      agreed to
      make available all necessary resources for the achievement of the same.

rprs renumeration will be at a rate of $800.00/day, plus related expenses.  Additionally
      they will be paid a contingency fee.  For 1994 to 1997 this contingency fee
      is payable on claims previously rejected by Revenue Canada.  For 1998 the
      rates relate to the full amount of recovery.

The contingency fees are set out in the table below.



RECOVERY









First $500K



Next $250K



>$750K





1994 to 1997



8%



12%



20%









First $200K



Next $100K



>$300K





1998



5%



10%



15%





I trust this letter accurately reflects the agreement between us.  Please
    advise should this not be the case.  I would suggest that you send us monthly
    invoices for your per diem rate.  Please send bi-monthly timesheets to Stuart.  This
    will help facilitate payment of the invoice.

We look forward to working with you, both to solve our immediate problems
    and to ensure that we do not find ourselves in this position in the future.



Yours very truly,

KVAERNER CHEMETICS,
A division of Kvaerner Canada Inc.



Andrew N. Hearne
Vice President Finance &
Treasurer

[11]

It
      is common ground that the appellant proceeded with the work and did not
      respond to Mr. Hearnes request, contained in the letter, to advise him
      if the letter did not accurately reflect their agreement.

[12]

The
      appellant took the position at trial that the agreement was on the terms
      set out in Mr. Robinsons letter of 7 June and that its terms were confirmed
      at the meeting between Mr. Robinson and Mr. Hearne on 15 June.  The learned
      trial judge rejected that contention.  He found as follows:

[13]
        In any event, rpr contends now that, because the company never rejected
        the contingency
      fee being calculated on the recovered ITCs plus interest after it was proposed
      the second time in the letter of June 7th, and the $800 per day fee alternative
      proposed on that basis was accepted on June 15th, the company was bound
      to pay a contingency fee on that basis.  But, in my view, that largely
      ignores the company's letter of August 5th which Mr. Robinson insists that
      he requested and accepted without comment.  Its obvious purpose was to
      have Mr. Hearne set out the terms that had been agreed for rprs services.  As
      indicated, it makes no mention of the interest saved.



[14] Where the parties have determined to set out the whole of their
      agreement in one written document, it is as a matter of law the terms of
      that document that must govern.  In my view, rpr is in no different position
      than if the letter of August 5th had been a document executed by both
      parties.  It contained what was ultimately agreed would be the terms of
      the engagement and the remuneration for the consulting services rpr was
      to render.  It was the agreement.  Were it otherwise, there would have
      been no purpose in Mr. Robinson asking Mr. Hearne to set out the terms
      that were agreed as he did.

[13]

Alternatively,
      the appellant argued that the terms of the letter of agreement were ambiguous
      in that the term recovery used therein is meaningless without reference
      to extrinsic evidence.  The appellant contended that the meaning is to
      be taken from its letter of 7 July wherein Mr. Robinson referred to the
      fee being based on recovered ITCs plus interest.  The trial judge rejected
      this submission as well.  He said:

[16] But, in my view,
      it does not follow that Recovery is to be interpreted as meaning that
      the contingent fee was to be calculated on the tax and interest saved.



[17]
        Read in context, the recovery, or what was recovered, referred to the
        value of the ITCs
      the company would, with the assistance of rpr, recover from Revenue Canada.  The
      recovery was what would enable the company to reduce the income tax it
      would otherwise have to pay for any given year and avoid having to pay
      interest on unpaid tax.  "Recovery" referred only to the value
      of the ITCs, not to the tax or interest savings, neither of which was actually
      recovered because neither had ever been paid.  Certainly as used by Mr. Hearne
      in the letter of August 7th, recovery referred only to the value of the
      ITCs recovered.



[18] It follows that I conclude that rpr is not entitled to the additional
      fee it seeks

[14]

On
      this appeal the appellant submits that the trial judge erred in the following
      respects:

(a)  The Trial Judge erred in failing to find that the
      definition of recovery in the August 5, 1999, Agreement between the parties
      was as set out in the letter from rpr to Kvaerner date June 7, 1999; and




(b)  The
      Trial Judge erred in failing to find that the financial terms of the Agreement
      between the parties were reached when the parties met on June 15, 1999.

[15]

These
      grounds amount to only one question in my view and that is whether the
      learned trial judge erred in interpreting the word recovery in the 5
      August letter as restricted to ITCs to the exclusion of accrued interest
      on unpaid taxes.

[16]

The
      appellant submits that the trial judge erred in finding that the parties
      intended the 5 August letter to embody all the terms of their agreement.  In
      my view, the finding that the parties intended the letter of 5 August to
      embody all of the terms of the agreement is a finding of fact and that
      the finding is amply supported by the evidence.  Mr. Robinson asked Mr.
      Hearne to set out the terms of the agreement and Mr. Hearne did so in the
      letter of 5 August.  He concluded with the words:

I trust this letter accurately reflects the agreement between us.  Please
      advise should this not be the case.

[17]

The
      appellant contends as well that the finding that the letter was the agreement
      is an error of law because it does not contain all of the terms of the
      agreement.  In my view, that submission must fail as well.  The letter
      begins by setting out what the appellant was to do.  It was to prepare
      and submit claims for ITCs.  It goes on to set out the times in which these
      services were to be performed and sets out the manner and amount of payment
      to be made by the respondent.

[18]

I
      would not accede to the submission that the trial judge erred in finding
      that the letter was a record of the agreement.

[19]

As
      I am unable to discern any error in the trial judges reasons for concluding
      that recovery in the context of the letter was restricted to successful
      claims for ITCs, I would dismiss the appeal.

[20]

BRAIDWOOD,
        J.A.
: I agree.

[21]

LEVINE,
        J.A.
: I agree.

[22]

BRAIDWOOD,
        J.A.
: Accordingly, the appeal stands dismissed.

The Honourable
      Mr. Justice Smith


